     Case 1:19-cr-00041-DAD-BAM Document 69 Filed 01/06/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     IRVING BELMARES-ANCHONDO
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00041-DAD-BAM
12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    SENTENCING; ORDER
13    vs.
14    IRVING BELMARES-ANCHONDO,                     Date: January 20, 2021
                                                    Time: 9:00 a.m.
15                    Defendant.                    Judge: Hon. Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Laurel Montoya, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Irving Belmares-Anchondo, that the
21   sentencing hearing currently scheduled for January 12, 2021, at 9:00 a.m., before the Honorable
22   Dale A. Drozd, be continued to January 20, 2021, at 9:00 a.m.
23          The defense is requesting this brief continuance to obtain additional documents relevant
24   for sentencing in this matter. The requested continuance is made with the intention of conserving
25   time and resources for both the parties and the Court. The government is in agreement with this
26   request and the requested date is a mutually agreeable date for both parties. As this is a
27   sentencing hearing, no exclusion of time is necessary.
28   //
     Case 1:19-cr-00041-DAD-BAM Document 69 Filed 01/06/21 Page 2 of 2


 1                                              Respectfully submitted,
 2                                              McGREGOR W. SCOTT
                                                United States Attorney
 3
 4   Date: January 5, 2021                      /s/ Laurel Montoya
                                                LAUREL MONTOYA
 5                                              Assistant United States Attorney
                                                Attorney for Plaintiff
 6
 7                                              HEATHER E. WILLIAMS
                                                Federal Defender
 8
 9   Date: January 5, 2021                      /s/ Reed Grantham
                                                REED GRANTHAM
10                                              Assistant Federal Defender
                                                Attorney for Defendant
11                                              IRVING BELMARES-ANCHONDO
12
13
14
15                                            ORDER
16           IT IS HEREBY ORDERED that the sentencing hearing set for Tuesday, January 12,
17   2021, at 9:00 a.m. before the Honorable Dale A. Drozd, be continued to Wednesday, January 20,
18   2021, at 9:00 a.m.
19
     IT IS SO ORDERED.
20
21       Dated:      January 6, 2021
                                                       UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27

28

     Belmares – Stipulation
     and Proposed Order
                                                   2
